       Case 1:19-cr-00931-VEC Document 124 Filed 08/20/21 Page 1 of 2




                      USDC SDNY
                      DOCUMENT
                      ELECTRONICALLY FILED
                      DOC #:
                                                      August 19, 2021
                      DATE FILED: 
By ECF

Honorable Valerie Caproni
United States District Judge            MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, NY 10007

    Re: United States v. Kamel Osborne, 19 Cr. 931 (VEC)

Dear Judge Caproni:

      I represent Kamel Osborne in the above-captioned case, which was reassigned
to Your Honor on August 13, 2021. With the consent of Pretrial Services, I write to
request a postponement of Mr. Osborne’s voluntary surrender date. The Government
takes no position.

       On February 4, 2021, Judge William H. Pauley, III sentenced Mr. Osborne to
24 months’ incarceration and set a voluntary surrender date of August 25, 2021. On
August 16, 2021, Mr. Osborne was notified that he has been designated to surrender
to FCI Danbury by 10:00 a.m. on August 25, 2021. Mr. Osborne respectfully requests
that the Court postpone his voluntary surrender to a date in January 2022, to allow
him additional time to work and save money to assist his family before he serves his
sentence.

      As noted, the Government takes no position on this request, and Pretrial
Services consents to the proposed extension. In addition, Pretrial requests that the
Court authorize the removal of Mr. Osborne’s ankle monitor one day before he is
ordered to surrender. Thank you for considering these requests.

                                    Respectfully submitted,

                                    /s/ Ariel Werner
                                    Ariel Werner
                                    Assistant Federal Defender
                                    917-751-2050
                                    ariel_werner@fd.org

cc: Rebecca Dell, Assistant U.S. Attorney
        Case 1:19-cr-00931-VEC Document 124 Filed 08/20/21 Page 2 of 2



0U2VERUQHPXVWVXUUHQGHUE\$0RQ6HSWHPEHU3UHWULDO6HUYLFHV UHTXHVWWR
UHPRYH0U2VERUQH VDQNOHEUDFHOHWRQHGD\EHIRUHKLVVXUUHQGHUGDWHLVJUDQWHG


SO ORDERED.



                          'DWH$XJXVW
                          'DWH$
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
